 Case 3:19-cv-01928-B-BH Document 68 Filed 02/18/21             Page 1 of 1 PageID 395



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

COMELLA BROWN,                                 §
                                               §
              Plaintiff,                       §
                                               §
v.                                             §   Civil Action No. 3:19-CV-1928-B
                                               §
DALLAS HOUSING AUTHORITY,                      §
                                               §
              Defendants.                      §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are

accepted as the Findings and Conclusions of the Court.

       The Defendants’ Motion for Summary Judgment, filed April 3, 2020 (doc. 48), is

GRANTED. By separate judgment, all of the plaintiff’s claims against DFW Gateway Oaks

Apartments, LLC, Valiant Enterprises, LLC, Amanda Morris, and Kally Bowman will be

DISMISSED with prejudice.

       SIGNED this 18th day of February, 2021.



                                           _________________________________
                                           JANE J. BOYLE
                                           UNITED STATES DISTRICT JUDGE
